                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   CHARLES E. GREENWALT,                                  CASE NO. C19-1351-JCC
10                             Petitioner,                  ORDER
11          v.

12   JEFFREY UTTECHT,

13                             Respondent.
14

15          This matter comes before the Court on Petitioner’s objections (Dkt. No. 5) to the report
16   and recommendation of the Honorable Brian A. Tsuchida, United States Magistrate Judge (Dkt.
17   No. 4). Having thoroughly considered Petitioner’s 28 U.S.C. § 2254 habeas petition, the report
18   and recommendation, Petitioner’s objections, and the relevant record, the Court hereby finds and
19   ORDERS as follows:
20      1. Petitioner’s objections (Dkt. No. 5) are OVERRULED;
21      2. The report and recommendation (Dkt. No. 4) is ADOPTED;
22      3. Petitioner’s 28 U.S.C. § 2254 habeas petition (Dkt. No. 3) is DISMISSED with prejudice;
23      4. Petitioner is DENIED issuance of a certificate of appealability; and
24      5. The Clerk is DIRECTED to send a copy of this order to Petitioner.
25          //
26          //


     ORDER
     C19-1351-JCC
     PAGE - 1
 1          DATED this 30th day of October 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1351-JCC
     PAGE - 2
